 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                        2:17-CR-244-APG-NJK

11                 Plaintiff,                       Unopposed Motion for Interlocutory Sale

12          v.
                                                                ORDER
13 DUSTIN LEWIS,

14                 Defendant.

15         The United States of America (United States) respectfully moves this Court for an

16 Order for an Interlocutory private judicial sale of the following real property for the reasons

17 set forth herein:

18      Real property known as 1035 Aviator Court, Henderson, Nevada 89002, more
        particularly described as:
19
        That portion of the North half (N 1/2) of the Northwest quarter (NW 1/4) of section
20      32, township 22 South, range 63 East, M.D.M. and M., described as follows:
21      Parcel Two (2) of that certain parcel map on file in File 109 of Parcel Maps, Page 34,
        in the Office of the County Recorder, Clark County, Nevada, together with all
22      improvements and appurtenances thereon, APN: 179-32-101-053
23 (all of which constitutes property).

24         I. PROCEDURAL HISTORY

25      1. On August 2, 2017, the grand jury returned a Two-Count Criminal Indictment

26 charging Dustin Lewis (Lewis) in Count One with conspiracy to commit bank fraud in

27 violation of 18 U.S.C. §§ 1344 and 1349 and in Count Two with bank fraud in violation of

28 18 U.S.C. § 1344. Indictment, ECF No. 1.
 1      2. Lewis is currently scheduled to go to trial on February 10, 2020, with calendar call

 2   scheduled for February 4, 2020 (ECF No. 79).

 3          II. ARGUMENT

 4          A. Statutory Authority

 5          When certain conditions are present, the court has authority under the following

 6   statutory provisions to order an interlocutory sale of property that is subject to criminal

 7   forfeiture prior to a final adjudication on the Government’s forfeiture action.

 8      1. The Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

 9   Actions

10          The Supplemental Rules generally apply to civil in rem forfeitures. See 28 U.S.C. §

11   2461(b); United States v. $506,231 in United States Currency, 125 F.3d 442, 449 n.5 (7th Cir.

12   1997) (“The Supplemental Rules are applicable to civil forfeiture proceedings pursuant to 28

13   U.S.C. § 2461(b)”).

14          Supplemental Rule E(9)(b) provides:

15          (i) On application of a party, the marshal, or other person having custody of the
                 property, the court may order all or part of the property sold – with the sales
16               proceeds, or as much of them as will satisfy the judgment, paid into court to
                 await further orders of the court – if:
17              (A) the attached or arrested property is perishable, or liable to deterioration,
                    decay or injury by being detained in custody pending the action;
18              (B) the expense of keeping the property is excessive or disproportionate; or
                (C) there is an unreasonable delay in securing release of the property.
19

20   See United States v. One Parcel of Real Property described as Lot 41, Berryhill Farm Estates, 128

21   F.3d 1386, 1389-90 (10th Cir. 1997) (motion for interlocutory sale filed under Supp. R.

22   E(9)(b)); United States v. Esposito, 970 F.2d 1156, 1160 (2d Cir. 1992) (Supp. R. E(9)(b)

23   authorized interlocutory sale).

24          Supplemental Rule G(7) provides:

25          (a) Preserving and Preventing Criminal Use of Property. When the Government
                does not have the actual possession of the defendant property the court, on
26              motion or on its own, may enter any order necessary to preserve the
                property, to prevent its removal or encumbrance, or to prevent its use in a
27              criminal offense.
28   ///
                                                       2
 1          (b) Interlocutory Sale or Delivery
                (i) Order to Sell. On motion by a party or a person having custody of the
 2                    property, the court may order all or part of the property sold if:
                     (A) the property is perishable or at risk of deterioration, decay, or injury
 3                        by being detained in custody pending the action;
                     (B) the expense of keeping the property is excessive or is disproportionate
 4                        to its fair market value;
                     (C) the property is subject to a mortgage or to taxes on which the owner is
 5                        in default; or
                     (D) the court finds other good cause.
 6              (ii) Who Makes the Sale. A sale must be made by a United States agency
                      that has authority to sell the property, by the agency’s contractor, or by
 7                    any person the court designates.
                (iii) Sale Procedures. The sale is governed by 28 U.S.C. §§ 2001, 2002, and
 8                    2004, unless all parties, with the court’s approval, agree to the sale,
                      aspects of the sale, or different procedures.
 9              (iv) Sale Proceeds. Sale proceeds are a substitute res subject to forfeiture in
                      place of the property that was sold. The proceeds must be held in an
10                    interest-bearing account maintained by the United States pending the
                      conclusion of the forfeiture action.
11              (v) Delivery on a Claimant’s Motion. The court may order that the property
                      be delivered to the claimant pending the conclusion of the action if the
12                    claimant shows circumstances that would permit sale under Rule
                      G(7)(b)(i) and gives security under these rules.
13          (c) Disposing of Forfeited Property. Upon entry of a forfeiture judgment, the
                property or proceeds from selling the property must be disposed of as
14              provided by law.

15
            2.        Customs Laws
16
            Further authority is found in the customs statute, 19 U.S.C. § 1612(a), which
17
     provides that:
18
        Whenever it appears to the Customs Service that any vessel, vehicle, aircraft,
19      merchandise, or baggage seized under the customs laws is liable to perish or to waste
        or to be greatly reduced in value by keeping, or that the expense of keeping the same
20      is disproportionate to the value thereof, and such vessel, vehicle, aircraft,
        merchandise, or baggage is subject to section 1607 of this title, and such vessel,
21      vehicle, aircraft, merchandise, or baggage has not been delivered under bond, the
        Customs Service shall proceed forthwith to advertise and sell the same at auction
22      under regulations to be prescribed by the Secretary of the Treasury. If such vessel,
        vehicle, aircraft, merchandise, or baggage is not subject to section 1607 of this title,
23      the Customs Service shall forthwith transmit its report of the seizure to the United
        States attorney, who shall petition the court to order an immediate sale of such
24      vessel, vehicle, aircraft, merchandise, or baggage, and if the ends of justice require it
        the court shall order such immediate sale, the proceeds thereof to be deposited with
25      the court to await the final determination of the condemnation proceedings. Whether
        such sale be made by the Customs Service or by order of the court, the proceeds
26      thereof shall be held subject to claims of parties in interest to the same extent as the
        vessel, vehicle, aircraft, merchandise, or baggage so sold would have been subject to
27      such claim.

28   ///
                                                    3
 1          3.     Criminal Asset Forfeiture Provisions

 2          In addition to the explicit provisions above, Fed. R. Crim. P. 32.2(b)(7) also

 3   provides general authority for interlocutory sales. Rule 32.2(b)(7) states, “At any time

 4   before entry of a final forfeiture order, the court, in accordance with [Fed. R. Civ. P. Supp.

 5   R. G(7)], may order the interlocutory sale of property alleged to be forfeitable.” (brackets

 6   added). Interlocutory sales are intended to preserve the value of property that is subject to

 7   forfeiture.

 8          B. Lewis Agreed to the Interlocutory Sale

 9          Lewis agreed on October 23, 2019, through his counsel, Kendelee Works, to the

10   interlocutory sale of the property. The United States requests the Court allow Lewis and

11   the government to sell the property to a third party through Doug Sawyer at an arm’s

12   length transaction.

13          C. The Conditions for an Interlocutory Sale Are Present

14          The Government believes a court-ordered interlocutory private judicial sale of the

15   subject property, pursuant to the provisions cited above, is justified because Lewis agreed

16   on October 23, 2019, through his counsel to sell the property and from the net sale

17   proceeds (1) pay $220,000 to OneWest Bank, the victim of his mortgage fraud, (2) the

18   remaining balance will be deposited with the court registry to be applied toward restitution

19   of $704,002 to SCPPA in case number 2:17-CR-391-APG-VCF, and if any net sale

20   proceeds are left after paying 1 and 2 above, the remainder will be paid to the Department

21   of Justice Seized Asset Forfeiture Fund. Lewis wants this done to demonstrate his desire to

22   make the victims whole in restitution.

23   III. Judicial Sales Procedure

24          If a court orders an interlocutory sale of property over the objection of any interested

25   party, the sale must comply with the provisions of 28 U.S.C. § 2001 and 2002. These

26   statutes provide procedural safeguards to ensure that court-ordered sales are made on terms

27   that best preserve the parties’ interests. Section 2001(a) authorizes public sales of property

28   and sales by court-appointed receivers. Section 2001(b) permits private sales of property for
                                                   4
 1   cash or other consideration after a hearing of which notice to all interested parties shall be

 2   given by publication, or as otherwise directed by the court, and after the court finds that the

 3   best interests of the estate will be conserved thereby.

 4          By this motion, the United States is requesting authorization to proceed with a

 5   private sale of the above-listed property. Based upon the reasons set forth herein, the

 6   United States believes that a prompt sale of the property by Lewis and the United States,

 7   followed promptly by releasing the proceeds to the United States affords the best protection

 8   to all concerned. The United States believes a private sale versus a public sale will allow

 9   Lewis and the United States the discretion to sell the properties in the most commercially

10   feasible manner.

11          As required by section 2001(b) notice of the Government’s motion for an

12   interlocutory private judicial sale and the hearing on the motion must be given by

13   publication or otherwise as the court directs. The government believes, and requests, that

14   placing the real property in a multiple listing site through a real estate agent will meet this

15   requirement.

16          Pursuant to section 2001(b), three disinterested persons must appraise the

17   properties. In order to facilitate that requirement, the United States has found the following

18   neutral appraisal estimates as of November 6, 2019:

19      1. Zillow.com for $1,168,465;

20      2. Redfin.com for $1,132,158; and

21      3. Realtor.com for $1,104,700.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     5
 1   IV. CONCLUSION

 2          For the reasons stated above, the United States respectfully requests that the court

 3   order the sale of the property described herein on the terms and conditions set forth above.

 4          DATED December 3, 2019.

 5                                                     Respectfully submitted,
 6                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
 7
                                                       /s/ Daniel D. Hollingsworth
 8                                                     DANIEL D. HOLLINGSWORTH
                                                       Assistant United States Attorney
 9

10
                                                IT IS SO ORDERED:
11

12

13

14                                              UNITED STATES DISTRICT JUDGE
15                                              Dated: December 5, 2019.
                                                DATED:
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   6
